Citation Nr: 0416489	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  95-11 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for a right foot disability, including hallux valgus 
with prominent bunion, asymptomatic, and multiple rigid 
hammertoes of the lesser toes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
January 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which continued a 10 percent rating for the 
claimed disorder, then characterized as metatarsalgia of the 
right foot.     

The claim was previously before the Board in July 1999 and in 
September 2003, at which time it was Remanded to afford the 
veteran a comprehensive medical examination and to afford due 
process.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran's service connected right foot manifests by 
multiple deformities approximating loss of use of the right 
foot.


CONCLUSION OF LAW

The criteria for rating greater than 40 percent for a right 
foot disability, including hallux valgus with prominent 
bunion, asymptomatic, and multiple rigid hammertoes of the 
lesser toes have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5165 
(2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was enacted during 
the pendency of the veteran's claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  This legislation 
provides among other things for notice and assistance to 
claimants under certain circumstances.  See also new 
regulations at 38 C.F.R. § 3.159, promulgated pursuant to the 
enabling statute.  The Board notes that that while this law 
was enacted during the pendency of this appeal, it was 
considered by the RO.  Thus, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The initial adverse rating action in this case was dated in 
1994, which date preceded the enactment of the VCAA by nearly 
seven years.  Naturally, therefore, some years after that 
rating action was promulgated did the AOJ, on December 30, 
2002, provide the VCAA notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his or her possession that pertains to the claim.  
Nevertheless, Supplemental Statements of the Case issued 
following that notice, notably that issued in February 2003 
and January 2004, constitute decisions that fully considered 
the new law and that cures any technical Peligrini violation.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in December 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Supplemental Statements of the Case were provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
or her claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.   

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the rating 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
June 2000.  The recent examinations are also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection for the right foot has been in effect 
since 1977.  At his June 2000 VA examination, the examiner 
noted the service connected right foot with pain, deformity 
and difficulty ambulating, progressively increasing over the 
years.  He walked mostly on his heel and outer aspect of his 
right foot.  He had not had surgery, but the examiner also 
noted that the veteran had never had surgery recommended.  
The right foot was characterized as consistent with severe 
valgus.  Clawing was noted at the second, third and fourth 
toes with dorsal callosities.  A bunion was noted on the 
little toe.  Mild tightness of the tendo calcaneus was also 
found.  Toe movements were regarded as satisfactory, except 
for the big toe, which was painful with restricted movement.  
Sensory examination was normal.  Neurovascular status was 
otherwise intact.  Impression was multiple deformities of the 
right foot secondary to original injury in 1976.  The 
examiner characterized the disability as severe in nature and 
productive of loss of use of the right foot. 

The combined rating for disabilities of an extremity shall 
not exceed the rating for amputation at the elective level, 
were amputation to be performed.  38 C.F.R. § 4.  In this 
case, 40 percent is the maximum disability rating for 
disabilities below the knee.  For the lower extremity, 
amputation below the knee permitting a prosthesis, amputation 
of the forefoot proximal to the metatarsal bones, or 
amputation of the foot with loss of use warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5165, 
5166, 5167.  Therefore, the "amputation rule" means that the 
combined evaluation for disabilities below that knee shall 
not exceed 40 percent.  38 C.F.R. § 4.68.  There is a lack of 
entitlement under the law to a higher schedular evaluation 
for a disability below the knee.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-430 (1994).

There is no competent evidence of record which indicates that 
the veteran's right foot has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any frequent 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 




ORDER

Entitlement to a disability evaluation in excess of 40 
percent for a right foot disability, including hallux valgus 
with prominent bunion, asymptomatic, and multiple rigid 
hammertoes of the lesser toes is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



